                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

BRANDON R. BAKER,                          :
                                               CIVIL ACTION NO. 3:18-2330
      Petitioner,                          :
                                                     (JUDGE MANNION)
             v.                            :

Warden EARL REITZ, et al.,                 :

      Respondents                          :

                                 MEMORANDUM

      Petitioner, a pretrial detainee, housed in the Cumberland County Prison,

Carlisle, Pennsylvania, filed the above captioned petition for writ of habeas

corpus, pursuant to 28 U.S.C. §2241. (Doc. 1). The required filing fee has

been paid. Petitioner challenges ongoing state criminal proceedings in the

Court of Common Pleas for Cumberland County. Id. The petition has been

given preliminary consideration and, for the reasons set forth below, will be

dismissed without prejudice. See Rules Governing Section 2254 Cases, Rule

4.1


      1
       Pursuant to Rule 4 of the Rules Governing Section 2254 Cases,
habeas corpus petitions must be promptly screened and are subject to
summary dismissal “[i]f it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the district court.” See Rule
4 of the Rules Governing Section 2254 Cases in the United States District
Courts. Although the instant petition is governed by 28 U.S.C. §2241, the
Court may apply the 28 U.S.C. §2254 rules “to a habeas corpus petition not
covered by Rule 1(a)” of the §2254 rules. See Rule 1(b) of the Rules
                                                                         (continued...)
I. Background

     Petitioner is currently housed in the Cumberland County prison on the

following nine charges: Murder of the Third Degree; Homicide by Vehicle

while Under the Influence; (2) counts of DUI: General Impairment of Driving

Safely; DUI: Highest Rate of Alcohol (BAC .16+); Recklessly Endangering

Another Person; Reckless Driving; Driving at Unsafe Speed; and Failure to

use Safety Belt- driver and front seat occupant. See Commonwealth v. Baker,

CP–21–CR–0002076–2017, Criminal Docket Sheet. A pre-trial conference is

scheduled for January 10, 2019. Id.

     On December 5, 2018, the Common Pleas Court issued the following

Order denying Baker’s motion to exclude expert testimony which relies on

novel scientific evidence and motion to renew motion to suppress and

dismiss:

     Upon consideration of Defendant’s Motions, and the
     Commonwealth’s answer thereto, the Defendants Motions are
     DENIED. While the Court recognizes that the Commonwealth[’]s
     most recent response was untimely, it also recognizes that the
     Defendant has filed no less than seven motions thus far, not
     including appeals to appellate courts, and is overwhelming the
     system by filing duplicate and excessive motions. The Court
     further notes that at Defendant[’]s request, substitute standby
     counsel was appointed in the person of Katie Maxwell, Esquire.


     1
     (...continued)
Governing Section 2254 Cases.
                                      2
      As attorney Maxwell is a licensed attorney, and due to the
      Defendant[’]s continued filing of copious, frivolous motions
      attempting to re-litigate matters already decided, it is further
      ORDERED that Defendant may not file any other Motions without
      first obtaining Attorney Maxwell[’]s approval thereto. In
      accordance with the above, the Clerk of Courts is DIRECTED not
      to accept any filings from Defendant that have not been approved
      by Attorney Maxwell.

Id. (Emphasis in original).

      On December 6, 2018, Petitioner filed the instant petition in which he

challenges the underlying charges, his representation of counsel and the

Cumberland County justice system. (Doc. 1). For relief, Petitioner requests

the following:

      1.    Issue an order staying Petitioner’s currently pending
            criminal proceedings until such time as this Honorable
            Court makes its decision with respect to the merits of
            this petition.

      2.    Issue an order directing that the following charges in
            Petitioner’s case be dismissed with prejudice:
                   Murder in the Third Degree
                   Homicide by Vehicle While DUI
                   Reckless Driving
                   Driving at an Unsafe Speed
                   Recklessly Endangering Another Person
                   Vehicle Restraint Systems

      3.    Issue an order directing that the Judicial Conduct
            Board of Commonwealth of Pennsylvania, first,
            remove Magisterial District Judge Elizabeth Beckley
            from the Board, then, institute formal charges in the
            Court of Judicial Discipline against Magisterial District

                                       3
            Judge Beckley, and Common Pleas Judge Jessica
            Brebaker, for violations of Canon of Judicial conduct
            during the proceedings of Petitioner’s case, those
            violations to be objectively determined by this
            Honorable Court.

      4.    Issue an order for any other relief which this
            Honorable Court may deem necessary, appropriate or
            just in Petitioner’s case.

Id.



II. DISCUSSION

      Generally, federal courts must adjudicate all cases and controversies

that are properly before them. New Orleans Pub. Serv., Inc. v. City of New

Orleans, 491 U.S. 350, 358 (1989). Abstention, however, “is the judicially

created doctrine under which a federal court will decline to exercise its

jurisdiction so that a state court or state agency will have the opportunity to

decide the matters at issue.” Heritage Farms, Inc. v. Solebury Twp., 671 F.2d

743, 746 (3d Cir. 1982). In Younger v. Harris, 401 U.S. 37 (1971), the United

States Supreme Court “established a principle of abstention when federal

adjudication would disrupt an ongoing state criminal proceeding.” Yi Yang v.

Tsui, 416 F.3d 199, 202 (3d Cir. 2005) (discussing Younger, 401 U.S. 37

(1971)). Younger abstention “is premised on the notion of comity, a principle


                                       4
of deference and ‘proper respect’ for state governmental functions in our

federal system.” Evans v. Court of Common Pleas, Delaware County, Pa.,

959 F.2d 1227, 1234 (3d Cir. 1992). Comity concerns are especially

heightened when the ongoing state governmental function is a criminal

proceeding. Id.

      The specific elements that warrant abstention are that “(1) there are

ongoing state proceedings that are judicial in nature; (2) the state proceedings

implicate important state interests; and (3) the state proceedings afford an

adequate opportunity to raise federal claims.” Schall v. Joyce, 885 F.2d 101,

106 (3d Cir. 1989).

      Exceptions to the Younger doctrine exist where irreparable injury is

“both great and immediate,” where the state law is “flagrantly and patently

violative of express constitutional prohibitions,” or where there is a showing

of “bad faith, harassment, or ... other unusual circumstance that would call for

equitable relief.” Younger, 401 U.S. at 46, 53–54. The exceptions are to be

narrowly construed. Hall v. Pennsylvania, 2012 WL 5987142, *2 (M.D.Pa.

2012) (citing Loftus v. Township of Lawrence Park, 764 F.Supp. 354, 357

(W.D.Pa. 1991)).

      In the present matter, it is clear that all three Younger criteria are met.


                                       5
First, there is an ongoing state criminal prosecution of Petitioner regarding

which his request for relief would interfere. Second, the state proceedings

implicate the important state interest of enforcing its criminal laws. To the

extent that Petitioner is seeking to dismiss the charges for insufficiency of the

evidence, these proceedings clearly implicate important state interests. Third,

Petitioner has an opportunity to raise his claims in his state criminal

proceedings.

      Further, Petitioner has failed to show that he falls within any of the

narrow exceptions to the Younger doctrine.

      This Court may assume that the state procedures will afford an

adequate remedy. See Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995) (citing

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 17 (1987)) (“Initially, we must

presume that the state courts are able to protect the interests of the federal

plaintiff.”). Indeed, “[i]n no area of the law is the need for a federal court to

stay its hand pending completion of state proceedings more evident than in

the case of pending criminal proceedings.” Evans, 959 F.2d at 1234.

      It is clear that Petitioner’s claims concerning his ongoing criminal

proceedings satisfy the requirements of abstention and the instant habeas

action does not raise the type of extraordinary circumstances contemplated


                                        6
under Younger. Accordingly, it is appropriate to abstain from entertaining the

petition out of deference to the state judicial process. See, e.g., Everette v.

Warden of Dauphin County, 2010 WL 1485722 (M.D.Pa. 2010) (holding that

the Younger elements were met regarding the petitioner’s contention that his

speedy trial rights were being violated by the state criminal court).



III. CONCLUSION

          In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED without prejudice, and the case will be CLOSED. An appropriate

order will follow.




                                                                       s/ Malachy E. Mannion
                                                                       MALACHY E. MANNION
                                                                       United States District Judge

Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2330-01.wpd




                                                                     7
